          Case 1:18-cv-01093-JL Document 3 Filed 11/26/18 Page 1 of 2



                  UNITED STATES DISTRICT COURT FOR THE
                        DISTRICT OF NEW HAMPSHIRE

Viengsamay Chaleunphong

     v.                                         Civil No. 18-cv-1093-JL

Strafford County Department
of Corrections Superintendent
Christopher Brackett and U.S.
Immigration and Customs Enforcement
Boston Field Office Director Todd Lyons 1


                                  O R D E R

     Before the court is Viengsamay Chaleunphong’s petition for a

writ of habeas corpus under 28 U.S.C. § 2241 (Doc. No. 1), which

petitioner filed while in the custody of Immigration and Customs

Enforcement (“ICE”) at the Strafford County Department of

Corrections (“SCDC”).       The petition is before the court to

determine whether it is facially valid and may proceed.             See Rule

4 of the Rules Governing Section 2254 Cases (“§ 2254 Rules”); see

also § 2254 Rule 1(b) (authorizing court to apply § 2254 Rules to

§ 2241 petitions); LR 4.3(d)(4).

     The petition (Doc. No. 1) includes claims that warrant

service.    Service upon respondent Todd Lyons shall be effected

by the clerk’s delivery of the Petition (Doc. No. 1) and this

Order to the United States Attorney for the District of New

Hampshire, and by sending the same documents by certified mail


     1Although the petition names the Strafford County Sheriff as
a respondent, the sheriff is not in fact petitioner’s custodian
and is not properly named as a respondent.
        Case 1:18-cv-01093-JL Document 3 Filed 11/26/18 Page 2 of 2



to the ICE Boston Field Office, 1000 District Ave., Burlington,

MA 01803; and to the United States Attorney General and the

Homeland Security Secretary in Washington, DC.         Service upon

SCDC Superintendent Christopher Brackett shall be effected by

providing the same documents to the U.S. Marshals Service for

service upon Brackett, pursuant to Fed. R. Civ. P. 4(j)(2).

      Respondents shall respond to the petition within seven

days.   Respondents shall provide this court with at least 48

hours advance notice of any scheduled removal or transfer of

Petitioner out of this court’s jurisdiction.

      The clerk’s office is directed to immediately provide a

copy of this order to the District of New Hampshire United

States Attorney’s Office Civil Bureau Chief David Plourde.            Any

party may request a telephone conference with the court at any

time, including prior to service of the petition upon

respondents.

      SO ORDERED.



                                  ______________________________
                                  Joseph N. Laplante
                                  United States District Judge

November 26, 2018

cc:   Ronald L. Abramson, Esq.
      Kerry E. Doyle, Esq.
      David Plourde, Esq.




                                    2
